DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed July 10, 2019. Claims 1-14 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring obstacle data including information on an obstacle; generating a first graph having an area including the obstacle that is recursively divided with a quadtree splitting method into cells that are exclusive of the obstacle, 
The limitations of claim 1 of acquiring obstacle data including information on an obstacle; generating a first graph having an area including the obstacle that is recursively divided with a quadtree splitting method into cells that are exclusive of the obstacle, the first graph has a first vertex set in each cell and adjacent first vertexes being interconnected; generating a second graph that includes second vertexes interconnected by a different method from the quadtree splitting method; and generating a combined graph from the first graph and the second graph, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “acquiring obstacle data including information on an obstacle” in the context of this claim encompasses the user observing obstacles in his path while walking. Similarly, the limitation of generating a first graph having an area including the obstacle that is recursively divided with a quadtree splitting method into cells that are exclusive of the obstacle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to draw a map of travel. For example, in the context of this claim, it encompasses the user using a quadtree splitting method to recognize obstacles is a map divided by cells. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Further, claims 1-7, and 9-14 are also rejected because they amount no more than the same mere instructions of the method of claim 8 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface configured to acquire obstacle data” in claims 1-7, and 9-14. (The specification fails to explicitly describe the corresponding structure for the interface. Further, the examiner notes that a processing circuitry is a structure component such as the processor described in the specification in at least paragraph 75).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

9.	Claim 1 recites “an interface configured to acquire obstacle data”. There is no description in the original specification filed July 10, 2019 of how to acquire obstacle data. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to acquire obstacle data, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-7, and 9-14 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 8 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


11.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 1 recites “an interface configured to acquire obstacle data”. It is unclear how to acquire obstacle data. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to acquire obstacle data. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-7, and 9-14 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 8 contain similar limitations so they are rejected for similar reasons.

Claim Rejections - 35 USC § 102

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14. 	Claims 1-14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shojaeipour et al: "Motion planning for mobile robot navigation using combine Quad-Tree Decomposition and Voronoi Diagrams", COMPUTER AND AUTOMATION ENGINEERING (ICCAE), 2010 THE 2ND INTERNATIONAL CONFERENCE ON, IEEE, PISCATAWAY, NJ, USA, 26 February 2010 (2010-02-26), pages 90-93, XP031671732, ISBN: 978-1-4244-5585-0, hereinafter referred to as Shojaeipour.

Regarding claim 1, Shojaeipour discloses a graph generating device, comprising: 
an interface configured to acquire obstacle data including information on an obstacle (See at least I. INTRODUCTION “vision based sensors such as webcams are falling in price more rapidly than any other sensor. This type of sensor is also a richer sensor than traditional ranging device, particularly since a camera captures much more data simultaneously”), (The examiner notes that an interface is equivalent to vision based sensors); and
processing circuitry configured: to generate a first graph having an area including the obstacle that is recursively divided with a quadtree splitting method into cells that are exclusive of the obstacle, the first graph has a first vertex set in each cell and adjacent first vertexes being interconnected (See at least Fig 6. (A) III Quad-Tree decomposition, “Quad-tree Decomposition (QD) is a technique that divides an image into 2D homogeneous regions. Typically, the image is first divided to form quadrants. Each quadrant may be full, partially full or empty. A partially full quadrant is then recursively subdivided into smaller quadrants until all quadrants are homogeneous, or when some pre-determined cutoff level is reached”), (The examiner notes that the quadtree splitting method is conventional and well known in the art),
to generate a second graph that includes second vertexes interconnected by a different method from the quadtree splitting method (See at least Fig 6 (B) IV. THE PROPOSED Q&V ALGORITHM, “In next step, the VD(S) algorithm is performed only on the section of workspace available from the previous process. Then, the p points of the Voronoi Diagram that are contiguous to each other are connected. However, only points from the region obtained through the QD process are selected. Therefore we can find the shortest path”), and 
(See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “The remaining quad-tree is the best path obtained from Q&V, avoiding the original obstacles on the roadmap”).

Regarding claim 2, Shojaeipour discloses the graph generating device of claim 1, wherein the processing circuitry is further configured to terminate the recursive division once the recursive division has been performed a given upper limit number of times (See at least I. INTRODUCTION “The Cell Decomposition approach divides Cfree into a set of non overlapping cells as shown in (Fig.1). The adjacency relationships between cells are represented by a Connectivity Graph. The graph is then searched for a collision-free path”).

Regarding claim 3, Shojaeipour discloses the graph generating device of claim 2, wherein the processing circuitry is further configured to determine a surrounding area of the obstacle that is located in the area, and determine where to position an arbitrary point, that is not included in the obstacle, in the surrounding area by a Voronoi dividing method, to set a plurality of second vertexes along a boundary of the determined surrounding area, and to generate the second graph by connecting the second vertexes with a line (See at least Fig 6 (B) I. INTRODUCTION “the Voronoi octree data structure was introduced to generate generalized 3D Voronoi diagrams. In [7], morphological operations were used to transform image data obtained from sensors into its corresponding VD(S) where the skeletal lines represent obstruction free paths”).

Regarding claim 4, Shojaeipour discloses the graph generating device of claim 3, wherein the processing circuitry is further configured to adjust the second graph, before being combined with the first graph (See at least Fig 3,  II. PATH PLANNING USING VORONOI DIAGRAMS “VD(S) is depicted by solid lines and DT(S) by dashed lines. Note that a Voronoi vertex need not be contained in its associated face of DT(S). The sites p, q, r, s are co-circular, giving rise to a Voronoi vertex v. Consequently, its corresponding Delaunay face is boarded by four edges”), (the examiner notes that adjust the second graph is equivalent to path optimization).

Regarding claim 5, Shojaeipour discloses the graph generating device of claim 4, wherein the processing circuitry deletes the line only passing through one or more of the exclusive cells (See at least Fig 6 (B),  II. PATH PLANNING USING VORONOI DIAGRAMS “Suppose that for a disc-shaped robot centered at some start point, s, a motion to some target point, t, must be
planned in the presence of n line segments as obstacles. We assume that the line segments are pair wise disjoint, and that there are four line segments enclosing the scene, as shown in figure 4. While the robot is navigating through a gap between two line segments, l1 and l2, at each position x its “clearance “, i.e. its distance”), (The examiner notes that deleting the line only passing through one or more of the exclusive cells is equivalent to finding the optimal path).

Regarding claim 6, Shojaeipour discloses the graph generating device of claim 5, wherein, when a cell partially including the obstacle is referred to as a partially inclusive cell, the processing circuitry excludes the line only passing through one or more of the partially inclusive cells from a deleting target (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “Mark the boundaries of the shape of all obstacles with the highest number of points that result from subdividing each side of the original quad-tree into small segments…Once this complicated Q&V is made, erase the quadtree edges which have one or two goalpoint paths crossing any of the obstacles”), (The examiner notes that excluding the line only passing through one or more of the partially inclusive cells from a deleting target is equivalent to erasing lines that cross any obstacle which is a conventional and well known technique in the art).

Regarding claim 7, Shojaeipour discloses the graph generating device of claim 6, wherein, when a target second vertex that is one of two vertexes connected by the line in the second graph is located in a partially inclusive cell and the line passes through the exclusive cell as well as the partially inclusive cell, the processing circuitry reconnects the line to the target second vertex, and to the first vertex of the exclusive cell through which the line first passes, when the line originates from the target second vertex, the partially inclusive cell partially including the obstacle (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “we can find critical lines and critical points on the Q&V map. These are locations where the Q&V path has a local minimum. At these locations, we need to see if the robot diameter fits so as to pass through the path. If the diameter is greater than the critical line length, then the robot will not be able to pass. For this purpose, we use the maximum
diameter of the robot over all rotations”).

Regarding claim 8, Shojaeipour discloses a method of generating a graph, comprising: 
(See at least I. INTRODUCTION “vision based sensors such as webcams are falling in price more rapidly than any other sensor. This type of sensor is also a richer sensor than traditional ranging device, particularly since a camera captures much more data simultaneously”), (The examiner notes that an interface is equivalent to vision based sensors); 
generating a first graph having an area including the obstacle that is recursively divided with a quadtree splitting method into cells that are exclusive of the obstacle, the first graph has a first vertex set in each cell and adjacent first vertexes being interconnected (See at least Fig 6. (A) III Quad-Tree decomposition, “Quad-tree Decomposition (QD) is a technique that divides an image into 2D homogeneous regions. Typically, the image is first divided to form quadrants. Each quadrant may be full, partially full or empty. A partially full quadrant is then recursively subdivided into smaller quadrants until all quadrants are homogeneous, or when some pre-determined cutoff level is reached”), (The examiner notes that the quadtree splitting method is conventional and well known in the art); 
generating a second graph that includes second vertexes interconnected by a different method from the quadtree splitting method; and generating a combined graph from the first graph and the second graph (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “The remaining quad-tree is the best path obtained from Q&V, avoiding the original obstacles on the roadmap”).

Regarding claim 9, Shojaeipour discloses the graph generating device of claim 1, wherein the processing circuitry is further configured to determine a surrounding area of the obstacle that is located in the area, and determine where to position an arbitrary point, that is not included in the (See at least Fig 6 (B) I. INTRODUCTION “the Voronoi octree data structure was introduced to generate generalized 3D Voronoi diagrams. In [7], morphological operations were used to transform image data obtained from sensors into its corresponding VD(S) where the skeletal lines represent obstruction free paths”), in the surrounding area by a Voronoi dividing method, to set a plurality of second vertexes along a boundary of the determined surrounding area, and to generate the second graph by connecting the second vertexes with a line (See at least Fig 6 (B),  II. PATH PLANNING USING VORONOI DIAGRAMS “Suppose that for a disc-shaped robot centered at some start point, s, a motion to some target point, t, must be
planned in the presence of n line segments as obstacles. We assume that the line segments are pair wise disjoint, and that there are four line segments enclosing the scene, as shown in figure 4. While the robot is navigating through a gap between two line segments, l1 and l2, at each position x its “clearance “, i.e. its distance”).

Regarding claim 10, Shojaeipour discloses the graph generating device of claim 1, wherein the processing circuitry is further configured to adjust the second graph, before being combined with the first graph (See at least Fig 3,  II. PATH PLANNING USING VORONOI DIAGRAMS “VD(S) is depicted by solid lines and DT(S) by dashed lines. Note that a Voronoi vertex need not be contained in its associated face of DT(S). The sites p, q, r, s are co-circular, giving rise to a Voronoi vertex v. Consequently, its corresponding Delaunay face is boarded by four edges”), (the examiner notes that adjust the second graph is equivalent to path optimization).

Regarding claim 11, Shojaeipour discloses the graph generating device of claim 2, wherein the processing circuitry is further configured to adjust the second graph, before being combined with (See at least Fig 3,  II. PATH PLANNING USING VORONOI DIAGRAMS “VD(S) is depicted by solid lines and DT(S) by dashed lines. Note that a Voronoi vertex need not be contained in its associated face of DT(S). The sites p, q, r, s are co-circular, giving rise to a Voronoi vertex v. Consequently, its corresponding Delaunay face is boarded by four edges”), (the examiner notes that adjust the second graph is equivalent to path optimization).

Regarding claim 12, Shojaeipour discloses the graph generating device of claim 4, wherein, when a cell partially including the obstacle is referred to as a partially inclusive cell, the processing circuitry excludes the line only passing through one or more of the partially inclusive cells from a deleting target (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “Mark the boundaries of the shape of all obstacles with the highest number of points that result from subdividing each side of the original quad-tree into small segments…Once this complicated Q&V is made, erase the quadtree edges which have one or two goalpoint paths crossing any of the obstacles”), (The examiner notes that excluding the line only passing through one or more of the partially inclusive cells from a deleting target is equivalent to erasing lines that cross any obstacle which is a conventional and well known technique in the art).

Regarding claim 13, Shojaeipour discloses the graph generating device of claim 4, wherein, when a target second vertex that is one of two vertexes connected by the line in the second graph is located in a partially inclusive cell and the line passes through the exclusive cell as well as the partially inclusive cell, the processing circuitry reconnects the line to the target second vertex, and to the first vertex of the exclusive cell through which the line first passes, when the line (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “we can find critical lines and critical points on the Q&V map. These are locations where the Q&V path has a local minimum. At these locations, we need to see if the robot diameter fits so as to pass through the path. If the diameter is greater than the critical line length, then the robot will not be able to pass. For this purpose, we use the maximum
diameter of the robot over all rotations”).

Regarding claim 14, Shojaeipour discloses the graph generating device of claim 5, wherein, when a target second vertex that is one of two vertexes connected by the line in the second graph is located in a partially inclusive cell and the line passes through the exclusive cell as well as the partially inclusive cell, the processing circuitry reconnects the line to the target second vertex, and to the first vertex of the exclusive cell through which the line first passes, when the line originates from the target second vertex, the partially inclusive cell partially including the obstacle (See at least fig 7 Q&V algorithm, V. MOTION PLANNING USING Q&V ALGORITHM, “we can find critical lines and critical points on the Q&V map. These are locations where the Q&V path has a local minimum. At these locations, we need to see if the robot diameter fits so as to pass through the path. If the diameter is greater than the critical line length, then the robot will not be able to pass. For this purpose, we use the maximum
diameter of the robot over all rotations”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665